IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0469
                            Filed December 16, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TOYREON FOSTER STEVENSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      Toyreon Foster Stevensen appeals the sentence imposed following his

guilty pleas. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                        2

BOWER, Chief Judge.

      October 4, 2017, Toyreon Foster Stevensen1 was charged by trial

information with two counts of child endangerment—count one alleging serious

injury resulted, in violation of Iowa Code section 726.6(5) (2017), and count two

alleging deprivation of necessary health care, in violation of 726.6(7). In October

2019, Stevensen pled guilty on count one to a lesser-included offense of child

endangerment causing bodily injury, in violation of Iowa Code section 726.6(6),

and entered an Alford plea on count two.2 On February 27, 2020, the district court

entered judgment and sentence, imposing a five-year indeterminate term of

imprisonment on count one and an indeterminate two-year term on count two, to

be served concurrently. Stevensen appeals.3

      “Our review of a sentence imposed in a criminal case is for correction of

errors at law.” Damme, 944 N.W.2d at 103 (quoting State v. Formaro, 638 N.W.2d

720, 724 (Iowa 2002)). We will not reverse a sentence unless there is “an abuse

of discretion or some defect in the sentencing procedure.” Formaro, 638 N.W.2d

at 724.

             A sentencing court’s decision to impose a specific sentence
      that falls within the statutory limits “is cloaked with a strong

1 We note that the defendant is referred to in the transcripts as Toyreon Foster,
Foster Stevenson, and Toyreon Stevensen. Throughout this opinion we will refer
to the defendant as Stevensen.
2 In an Alford plea, a defendant enters a guilty plea acknowledging the State has

strong evidence of actual guilt but claims innocence or otherwise does not admit
guilt to the underlying facts establishing the crime. See North Carolina v. Alford,
400 U.S. 25, 37–38 (1970); State v. Burgess, 639 N.W.2d 564, 567 n.1 (Iowa
2001).
3 Iowa Code section 814.6 (2020) prohibits an appeal from a conviction following

a guilty plea unless the defendant establishes good cause. “We hold that good
cause exists to appeal from a conviction following a guilty plea when the defendant
challenges his or her sentence rather than the guilty plea.” State v. Damme, 944
N.W.2d 98, 105 (Iowa 2020).
                                          3

       presumption in its favor, and will only be overturned for an abuse of
       discretion or the consideration of inappropriate matters.” Our task
       on appeal is not to second-guess the sentencing court’s decision.
       Rather, we must determine that its decision “was exercised on
       grounds or for reasons that were clearly untenable or unreasonable.”
       We afford sentencing judges a significant amount of latitude because
       of the “discretionary nature of judging and the source of respect
       afforded by the appellate process.” Nevertheless, “[i]f a court in
       determining a sentence uses any improper consideration,
       resentencing of the defendant is required . . . even if it was merely a
       ‘secondary consideration.’”

Damme, 944 N.W.2d at 105–06 (alteration in original) (citations omitted).

       Here, the plea did not include an agreement as to the appropriate sentence.

The presentence investigation report recommended incarceration.            The State

asked the district court to impose an indeterminate prison sentence not to exceed

five years on count one and an indeterminate prison sentence not to exceed two

years on count two. Noting Stevensen was on probation at the time of the offenses

and the offenses occurred on different dates, the State requested the sentences

run consecutively. The defense pointed out Stevensen’s alcohol use, the remorse

evident during his police interview, and the “active steps to try to put his life back

together,” including attending anger-management classes, alcohol support-group

meetings, and church activities. The defense requested “the court to suspend the

sentences, run them consecutive, that’s fine, but we are asking that the court

suspend the sentences, place him in the residential facility, put him on supervised

probation for two to five years.” After Stevensen’s allocution, the district court

stated:

       Sir, I heard what you had to say right now, and what I heard you say
       is talking about yourself and you and everything that you’ve done.
       And I appreciate the improvements that you’ve made and the actions
       that you’ve taken, but not once did you mention the baby. Not once
       did you mention that you injured and hurt this child, and not just on
       one occasion, but two. And, you know, you said that the past should
                                          4

       be the past and it shouldn’t be held against you, but there are
       consequences for your actions, and there are consequences for
       what you do, and there’s a child here that has a broken leg and has
       a bad shoulder, and that child has consequences because of what
       you did, and you do have to face those consequences, and that’s
       going to be the order of this court.

The court imposed a five-year and a two-year indeterminate prison term, the

sentences to be served concurrently. In the written sentencing order, the district

court stated that it “determines that the above sentence is most likely to protect

society and rehabilitate the defendant based upon the nature of the offense,

defendant’s prior record, and the recommendation of the parties and for the

reasons stated in the PSI, if any.”

       Stevensen argues the court abused its discretion in imposing a prison term

rather than probation based on the court’s perception of his lack of remorse. He

acknowledges a court may consider a defendant’s lack of remorse. See State v.

Knight, 701 N.W.2d 83, 87–89 (Iowa 2005). However, he “disagrees with district

court’s analysis.” Stevensen maintains he showed remorse by “turn[ing] his life

around,” “relinquish[ing] his parental rights,” and taking “substantial steps in his

rehabilitation.” He claims the court erred in not finding him sufficiently remorseful.

       On our review, we find no abuse of the court’s discretion. We do not

characterize the court’s statements as an overemphasis of a lack of remorse so

much as a statement that actions have consequences. The court acknowledged

and appreciated Stevensen’s “improvements that you’ve made and the actions that

you’ve taken,” considered no impermissible factors, imposed a sentence within

statutory limits, and stated its reasons for the sentences imposed. We affirm.

       AFFIRMED.